Citation Nr: 1820039	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946.  The Veteran died in February 2008.  The Veteran's surviving spouse died in March 2012.  The appellant is the surviving spouse's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Pension Management Center in Milwaukee, Wisconsin.

In October 2017, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

At the time of the surviving spouse's death in March 2012, there were no pending claims, or VA benefits which were otherwise due or payable.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.3, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

Accrued benefits are periodic monetary benefits or monthly benefits to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

Here, the appellant filed his claim for accrued benefits within a year of the surviving spouse's death.

However, the surviving spouse was not in receipt of any VA benefits.  Thus, there were no benefits due an unpaid at the time of her death.  Moreover, the surviving spouse did not have a claim for benefits pending at the time of her death.  There is no evidence that the surviving spouse filed a claim for benefits at any point during her lifetime.  Given that there were no benefits due and payable at the time of the surviving spouse's death and there were no claims pending at the time of her death, the appellant has not met the criteria for eligibility to accrued benefits.

The Board acknowledges the appellant's belief that he is entitled to accrued benefits based on payments he made at the time of the surviving spouse's death.  See Board Hearing Transcript.  However, as explained above, to be eligible for accrued benefits, the beneficiary must have been in receipt of benefits due at the time of his or her death or there must have been some claim pending at the time of the beneficiary's death.  The appellant acknowledged that the surviving spouse was not in receipt of any VA benefits.  Board Hearing Transcript at 8.  Further, there were no claims pending at the time of the surviving spouse's death.

The Board is sympathetic to the appellant, but is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to accrued benefits is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


